 



Exhibit 10.8.2
TRINITY INDUSTRIES, INC.
2005 DEFERRED PLAN FOR DIRECTOR FEES
     THIS PLAN, adopted as of the 1st day of January 2005 by Trinity Industries,
Inc., a Delaware corporation (the “Company”), is being established primarily for
the purpose of providing to members of the Board of Directors of the Company the
ability to defer receipt of all or part of their compensation as a Director.
This Plan does not relate to and shall not apply to the Deferred Plan for
Director Fees effective July 17, 1996, or any similar plans previously offered
by the Company (the “Predecessor Plans”). This Plan is not intended as a
“material modification” of the Predecessor Plans as such term is described in
any guidance issued under Section 409A of the Internal Revenue Code (hereinafter
“Section 409 A”).
I.
DEFINITIONS
     Whenever used herein, the following terms shall have the meaning set forth
below:

  (a)   “Account” means the separate memorandum account maintained by the
Company for each Director who elects to participate in the Plan.     (b)  
“Adjustment Date” means the last day of each calendar quarter and such other
dates as the Administrative Committee in its discretion may prescribe.     (c)  
“Annual Fee” means the retainer and meeting fees paid to a Director for services
rendered as a member of the Board of Directors of the Company, including fees
for services on a committee, for the Annual Period.     (d)   “Annual Period”
means the calendar year.

 



--------------------------------------------------------------------------------



 



  (e)   “Board of Directors” means the Board of Directors of the Company.
    (f)   A “Change of Control” shall be deemed to have occurred if the event
set forth

in any one of the following paragraphs shall have occurred:
(I) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause of paragraph (III) below;
or
(II) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on January 1, 2005,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on January 1, 2005, or
whose appointment, election or nomination for election was previously so
approved or recommended; or
(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; or
(IV) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s

2



--------------------------------------------------------------------------------



 



assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 60% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.
For purposes hereof:
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

  (g)   “Committee” means the Human Resources Committee of the Board of
Directors.     (h)   “Director” means a member of the Board of Directors.    
(i)   “Participant” means a Director who has elected to participate in this Plan
in accordance with Article III hereof.     (j)   “Plan” means the Trinity
Industries, Inc. 2005 Deferred Plan for Director Fees as set forth in this
instrument and as it may hereafter be amended from time to time.

3



--------------------------------------------------------------------------------



 



  (k)   “Termination Date” means the date upon which a Director ceases to be a
member of the Board of Directors; provided, however, if a Director is also an
employee of the Company (or any affiliated entity), his or her Termination Date
shall be the date on which he or she ceases to be a member of the Board of
Directors and is also considered to have a separation from service as an
employee in accordance with Section 409A.

II.
PLAN DESCRIPTION
     A Director may elect, in accordance with Article III hereof, to defer
receipt of all or a specified part of his or her Annual Fee. The Company will
maintain an Account for each Participant into which the deferred portion of his
or her Annual Fee will be credited on the date the Director would otherwise be
entitled to receive such amount. For each Annual Period, sums credited to the
Account will accrue an interest equivalent from the date they are credited at a
rate equal to the annual LIBOR rate plus 6 points or such other annual rate as
determined by the Committee prior to the beginning of each Annual Period;
provided that any such determination of the Committee shall be limited by, and
made in accordance with, Section 409A and any guidance issued thereunder. The
accrued interest equivalent shall be credited to the Account on each Adjustment
Date, and shall thereafter be subject to subsequent accruals of an interest
equivalent.
     Each year, prior to the beginning of the Annual Period, a Participant may
elect to have the deferred portion of his or her Annual Fee for such Annual
Period treated as if invested in units of Common Stock of the Company (“Stock
Units”), in lieu of having the Account credited with an interest equivalent as
provided in the preceding paragraph. In the event of such an election, Stock
Units will be deemed to be acquired on the first day of each quarter for

4



--------------------------------------------------------------------------------



 



the deferred portion of the Annual Fee credited to the Account in the prior
quarter. Dividend equivalents in the form of additional Stock Units will be
credited to the Account as of the date of payment of cash dividends on the
Company’s Common Stock. A Stock Unit shall be deemed to be equal in value to a
share of Common Stock of the Company at the closing price of the Company’s
Common Stock on the New York Stock Exchange on the first date of particular
determination, or if the date of determination is not a trading day on the New
York Stock Exchange, on the next succeeding trading day. In case of a split or
other subdivision of the Company’s Common Stock, Stock Units will be similarly
deemed to be split or subdivided. At each Adjustment Date, a Participant’s
Account that has been credited with Stock Units shall be valued on the basis of
shares of the Company’s Common Stock at that date, taking into account any
increase or decrease in the market value of the Company’s Common Stock.
     For an Annual Period, a Participant must affirmatively elect to have the
deferred portion of his or her Annual Fee for such period treated as if invested
in Stock Units. Such an election must be made prior to the first day of the
applicable Annual Period and shall apply to the deferred portion of the Annual
Fee for the entire Annual Period. After such an election is made, the
Participant may, for any subsequent Annual Period, change his or her election to
have the deferred portion of the Annual Fee for future Annual Periods credited
with an interest equivalent. Any amounts previously treated as invested in Stock
Units will continue to be so treated as invested in Stock Units, except that at
any time following a Participant’s Termination Date, if he or she has not
elected to be paid a lump sum, then he or she may elect, by written notice to
the Company, to have the Stock Units in his or her Account converted into a
dollar value as of the next Adjustment Date to thereafter accrue an interest
equivalent on the value of the Account.

5



--------------------------------------------------------------------------------



 



     The amount payable from a Participant’s Account shall be determined on the
basis of the value of the Account as of the Adjustment Date last preceding the
date of payment plus any deferrals credited to and less any distributions made
from such Account since such Adjustment Date. The amount of each payment made
with respect to an Account shall be deducted from the balance of such Account at
the time of payment.
     The Participant’s Account, as determined in accordance with the preceding
paragraph, will be distributed to the Participant, in accordance with the
Participant’s election, either (i) in annual installments not exceeding ten
(10) years or (ii) in a lump sum; such installments shall begin, or lump sum
payment shall be made, as soon as practicable following the Participant’s
Termination Date; provided however, that with respect to any Participant who is
treated as a “key employee” (as defined in Code Section 409A) for the year in
which the Termination Date occurs, to the extent required by Code Section 409A,
such lump sum distribution or the first annual installment (as the case may be)
shall be delayed until the date which is six (6) months after the Termination
Date (or, if earlier, the date of the Participant’s death). Any such election by
the Participant must be made on an “Election and Agreement to Defer Director’s
Fees” as provided by the Company. Such distribution election must be made in
advance of the performance of services during the Annual Period for which an
election to participate in the Plan is or has been made and shall be
irrevocable; provided however, a change in the form of the payment may be made
if the change is (i) made at least twelve (12) months before the first payment
is scheduled to commence, and (ii) such change results in each payment being
made no earlier than five (5) years after such payment was scheduled to begin
under the prior election. However, no such change may result in the acceleration
of any payment in violation of Section 409A.

6



--------------------------------------------------------------------------------



 



     Upon a Participant’s Termination Date, the Participant’s distribution shall
be made in accordance with the distribution election made on the “Election and
Agreement to Defer Director’s Fees” for the Annual Period or periods for which
the election applies. If the Participant fails to make an election, the
Participant’s Account will be paid in annual installments over a ten (10) year
period. If the Participant is paid in installments, the interest equivalent sum
will continue to accrue on the undisbursed balance of the Account and the Stock
Units will continue to be credited with dividend equivalents on the Stock Units
remaining in the Account. All distributions will be deemed to be made pro rata
from the interest equivalent balance and from the value of Stock Units, with the
portion of the distribution from Stock Units being treated as if an equivalent
number of Stock Units had been sold (without commission or other expense) as of
the last Adjustment Date in order to make the distribution. The preceding
provisions of this paragraph to the contrary notwithstanding, in the event that
a Participant’s Termination Date occurs on or after a Change of Control, the
Participant’s Account will be distributed to the Participant either in a lump
sum within five days of the Change of Control or in annual installments not
exceeding ten (10) years, whichever is elected by the Participant in a separate
election on a form for such purpose as provided by the Company, which election
shall be made at the time of the Participant’s initial election to participate
in the Plan and shall be irrevocable; provided, however, that the Participant
may change this separate distribution election subsequent to the initial
election with the new election to be effective only in the event that the new
election is made (i) made at least twelve (12) months before the first payment
is scheduled to commence, and (ii) such change results in each payment being
made no earlier than five (5) years after such payment was scheduled to begin
under the prior election. However, no such change may result in the acceleration
of any payment in violation of Section 409A. Provided further that,

7



--------------------------------------------------------------------------------



 



with respect to any Participant who is treated as a “key employee” (as defined
in Code Section 409A) for the year in which the Termination Date occurs, to the
extent required by Code Section 409A, such lump sum distribution or the first
annual installment (as the case may be) shall be delayed until the date which is
six (6) months after the Termination Date (or, if earlier, the date of the
Participant’s death).
     Upon the death of a Participant prior to the receipt of any or all of the
installments of his or her Account, such installments as are then unpaid shall
be paid in full as soon as practicable following the date of his or her death,
to the beneficiary or beneficiaries designated in writing on a form provided by
the Company and filed with the Secretary of the Company by the Participant
during his lifetime or, upon failure to make such designation or if such
designee or designees shall have predeceased Participant, then to the
Participant ‘s estate. The Participant shall have the right to change the
beneficiary designation from time to time by instrument in writing delivered to
the Secretary of the Company.
III.
ELECTION TO BECOME A PARTICIPANT
     A Director desiring to become a Participant shall execute an “Election and
Agreement to Defer Director’s Fees” as shall be provided by the Company. This
election shall be made in advance of the performance of services during the
Annual Period for which an election to participate in this Plan is being made
and shall be irrevocable for such Annual Period. A Participant who is
participating in the Plan may change his or her election for a subsequent Annual
Period by executing an “Election and Agreement to Defer Director’s Fees” as
shall be provided by the Company, prior to the performance of services for such
Annual Period, and such subsequent election shall be irrevocable for such Annual
Period.

8



--------------------------------------------------------------------------------



 



IV.
TERMINATION OF ELECTION
     Participation in the Plan may not be terminated prior to the end of an
Annual Period and shall be continued unless the Participant executes a new
election for the next Annual Period to not participate. All amounts credited to
a Participant’s Account shall remain in the Account to be distributed or
forfeited in accordance with the provisions of this Plan.
V.
MAINTENANCE OF ACCOUNT
     The Company shall maintain an Account on behalf of each Participant in the
form and manner prescribed by acceptable accounting standards, and shall make a
report of same in writing within 90 days after the end of Annual Period to each
Participant.
VI.
UNFUNDED PLAN
     This Plan shall be unfunded for tax purposes and for purposes of Title I of
the ERISA. Neither the Company nor the Board of Directors shall be deemed to be
a trustee of any amounts to be paid under this Plan. Said amounts shall continue
for all purposes to be a part of the general funds of the Company, and no person
other than the Company shall, by virtue of the provisions of this Plan, have any
interest in such funds. To the extent that any person acquires a right to
receive payments from the Company under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Company. Any
liability of the Company to any Participant with respect to a payment to be made
under this Plan shall be based solely upon any contractual obligations which may
be created by or pursuant to this Plan; no such obligation shall be deemed to be
secured by any pledge or any encumbrance on any property of the Company.

9



--------------------------------------------------------------------------------



 



VII.
AMENDMENT AND TERMINATION OF PLAN
     The Board of Directors may terminate this Plan at any time. A termination
of the Plan shall be effective at the end of the Annual Period in which the
Directors vote to terminate the Plan. The Board of Directors may amend this Plan
at any time.
     Any provision of this Plan to the contrary notwithstanding, no amendment to
or termination of this Plan shall reduce the amounts actually credited to a
Participant’s Account as of the date of such amendment or termination; further
defer the dates for the payment of such amounts without the consent of the
affected Participant; or accelerate the date for the payment of such amounts to
be made or annual installments to begin.
     The preceding provisions of this Article to the contrary notwithstanding,
no action taken on or within two years following a Change of Control to amend or
terminate this Plan shall be effective unless written consent thereto is
obtained from a majority of the Participants who were Directors immediately
prior to such Change of Control.
VIII.
EFFECTIVE DATE AND DURATION
     This Plan shall become effective as of January 1, 2005. This Plan shall
remain in effect until it is terminated by the Board of Directors in accordance
with Article VII above.
IX.
GOVERNING LAW
     This Plan and the rights of all persons under the Plan shall be construed
in accordance with and governed by the laws of the State of Texas.
X .
RESTRAINTS ON ALIENATION

10



--------------------------------------------------------------------------------



 



     No Participant or beneficiary of a Participant shall have the right or
power to anticipate, by assignment or otherwise, any future payment to be made
under this Plan, or any portion thereof; nor, in advance of actually receiving
the same, shall any Participant or beneficiary have the right or power to sell,
transfer, encumber or in anywise charge same; nor shall any future payment to be
made under this Plan, or any portion of same, be subject to any divorce,
execution, garnishment, attachment, insolvency, bankruptcy or other legal
proceeding of any character, or legal sequestration, levy or sale or in any
event or manner be applicable or subject, voluntarily or involuntarily, to the
payment of such Participant’s or beneficiary’s debts or other obligations.
XI.
ELECTION TO TERMINATE PARTICIPATION IN THE PLAN
     Notwithstanding the provisions of Article IV, the Company, in its sole and
unfettered discretion, may provide a Participant with the right, exercisable at
any time on or before December 28, 2005, to terminate his or her participation
in the Plan with respect to all deferred amounts held in his or her Account
under the Plan and receive an immediate single lump sum distribution of all such
deferred amounts held in his or her Account under the Plan. The election and
corresponding distribution is intended to comply with the election and
distribution provisions of Notice 2005-1, Q&A 20, as published by the Internal
Revenue Service. A Participant’s election to terminate his or her participation
in the Plan with respect to all deferred amounts held in his or her Account
shall become effective upon the filing with the Company a written election form
provided by the Company.
     Adopted, effective as of January 1, 2005.

11